DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending in this application and examined in this Office Action. The amendments to the claims necessitated the new ground of rejection and this Office Action is made Final.  Applicant arguments are addressed at the end of the Office Action.
Status of Rejections
1.	The rejection of claims 1, 3, 4, 7 under 35 U.S.C. 103 as being unpatentable over Armani et al (2011/0305671) (Armani) in view of Mooney et al (USPN 8932583) (Mooney) and Naughton et al (US 2007/0237750) (Naughton) is withdrawn in view of the amendments to the claims.

2.	The rejection of claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over Armani, Mooney and Naughton as applied to claims 1, 3, 4, 7 above and further in view of Dale et al (“Biochemical examination of fetal skin biopsy specimens obtained by fetoscopy: Use of the method for analysis of keratins and filaggrein,” PRENATAL DIAGNOSIS, VOL. 6,374 (1986) (Dale) and Wang et al (“Progress in Relevant Growth Factors Promoting the Growth of Hair Follicle,” American Journal of Animal and Veterinary Sciences 7 (2): 104-111, 2012) (Wang) is  withdrawn in view of the amendments to the claims.

3.	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Armani, Mooney and Naughton as applied to claims 1, 3, 4, 7 above and further in view of Wang (from above), Schneider et al (“The Hair Follicle as a Dynamic Miniorgan,” Current Biology 19, R132—R142, February 10, 2009) (Schneider), Fisher et al (“Vascular endothelial growth factor and angiopoietin production by primate folliclesduring culture is a function of growth rate, gonadotrophin exposure and oxygen milieu,” Human Reproduction, Vol.28, No.12 pp. 3263-3270, 2013) (Fischer), Weterings et al (“PROTEIN BIOSYNTHESIS IN CULTURED HUMAN HAIR FOLLICLE CELLS,” Molec. Biol. Rep. 6, 153-158 (1980) (Weterings), Feo et al (US 2017/0340771) (Feo) and Aoi et al (“Clinically applicable transplantation procedure of dermal papilla cells for hair follicle regeneration,” J Tissue Eng Regen Med 2012;6:85 — 95) (Aoi) is withdrawn in view of the amendments to the claims.

Claim Interpretation
Driskell et al (“Hair follicle dermal papilla cells at a glance,” J Cell Sci. 2011 Apr 15; 124(8}: 1179-1182) discloses (introduction) that dermal papilla cells (DP) are also known as mesenchymal cells in the skin. “Epidermal cells” is seen to meet the claim element of scalp cells.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 3, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Armani et al (2011/0305671) (Armani) in view of Mooney et al (USPN 8932583) (Mooney), Naughton et al (US 2007/0237750) (Naughton), Wang, Schneider and Fisher.

Armani discloses a method of hair follicle generation (title) comprising collecting hair follicles from the donor scalp [0049] by extracting the follicular units (the claimed “hair follicle units and scalp skin cells; claim 1 (i)) (the claimed “wherein the follicles are isolated by extraction techniques “follicular unit extraction;” claim 4) and who will eventually be implanted with the cell composition. Armani discloses [0051] the hair follicles are collected and isolated [0051] (the claimed “isolating the extracted hair follicles);” claim 1, step (ii). Armani discloses [0049] the hair follicles are collected from the donor who will ultimately be implanted with the cell composition (autologous cell donor for autologous cell transplantation) (claim 1, preamble, the claimed “autologous method of preparation of autologous primary hair follicles”) (the claimed “extracting hair follicle units and scalp skin cells from a patient’s scalp,” claim 1 (i)).
Armani discloses [0014] each type of cell obtained from the hair follicle is expanded separately in media specific to the cell (the claimed “isolating mesenchymal stem cells from the extracted hair follicles;” claim 1 (ii)) (the claimed “expanding the isolated mesenchymal stem cells from hair follicles from the patient;” claim 1 (iii)) (the claimed “separating scalp skin cells extracted in step (i);” claim 1 (iv)).
Armani discloses [0089] the cells can be frozen (the claimed “cryopreserve;” claim 1(iv)). Armani discloses [0089] the DP cells (mesenchymal cells) are cultured in a tissue culture vessel (the claimed “expanding the mesenchymal stem cells in a 2D culture;” claim 1 (iii)). 
Armani discloses [0010] a composition comprising epidermal matrix cells (the claimed “scalp cells;” claim 1 (i)) and that [0014] each type of cell obtained from the hair follicle is expanded separately (the claimed “translating the scalp skin cells of the patients;” claim 1 (v)).
Armani discloses [0076] the DP cells (mesenchymal cells) can be combined with a carrier for injection [0073]. Armani discloses [0076] the carrier can be a gel. Armani discloses [0079] the final composition of cells in a carrier with a growth composition is administered by injection to the scalp (the claimed “preparing the suspension of primary hair follicles for transplantation into the skin of the patient’s scalp;” claim 1 (vii)) (the claimed “preparing the suspension of purified autologous primary hair follicles which can be used for transplantation into the skin of the patient’s scalp for treatment of alopecia;” claim 7).
Regarding claim 3, Armani discloses [0048] the hair follicles are collected from the occipital area of the scalp, disclosing the DP cells (the mesenchymal cells) and the epidermal cells (the skin cells) are isolated from the occipital area of the scalp (the claimed “wherein mesenchymal stem cells of hair follicles and skin cells are isolated from the patient's scalp occipital zone’).

Regarding claim 4, Armani discloses [0050] the hair follicles can be collected by the Follicular unit extraction (FUE) extraction technique (the claimed “wherein hair follicles are isolated by extraction techniques “Follicular Unit Extraction” together with small scalp skin pieces”). Small pieces of skin accompany the technique (the claimed “together with small pieces of skin”).
Regarding claim 7, Armani discloses [0084] the cells can be used to treat alopecia. Armani discloses [0002] the follicle cells can be isolated and suspended in a cell mixture before implantation [010] (the claimed “preparing the suspension of purified autologous primary follicles which can be used for transplantation into the skin of the patient’s scalp for treatment of alopecia”).
Armani differs from the claims in that the document fails to disclose the gel is a fibrin gel and that the fibrin gel is lysed with plasmin after formation of primary hair follicles (claim 1, part (vi)) (first issue) and fails to disclose the growth factors are isolated from fetal hair follicles (claim 1, part (v))(second issue) and the specific factors (third issue) (claim 1(v) last part). However, Mooney, Naughton, Wang, Schneider and Fisher cure the deficiencies.

A.  first issue (fibrin gel lysed with plasmin):
Mooney discloses (15) scaffold compositions comprising cells (15) cells mediate degradation of the scaffold matrix, i.e., the scaffold composition is enzymatically digested by a composition elicited by a resident cell, and the egress of the cell is dependent upon the rate of enzymatic digestion of the scaffold. Mooney discloses the scaffold can be fibrin (16) (the claimed “translating the mesenchymal stem cells of hair follicles into a 3D culture based on a fibrin gel;” claim 1 (v)) and that the scaffold composition can be digested with plasmin (27) (the claimed “lysing the fibrin gel with plasmin after formation of primary hair follicles;” claim 1 (vi)). Mooney discloses (27) cells secrete enzymes that degrade the material of the scaffold, thereby controlling the rate at which cells exit the scaffold. Mooney discloses (27) migrating cells typically secrete collagenases and plasmin to degrade their matrix and allow cell movement. Mooney discloses the cells can be isolated from the scaffold (15) and purified by FACS (15) (the claimed “purifying the primary hair cell follicles;” claim 1 (vii).
 Mooney discloses (85) cells are seeded ex vivo into the scaffold with autologous or allogeneic cells. Mooney discloses (86) the scaffold can include cell growth inductive factors such as HGF and FGF2. Mooney discloses (84) the scaffolds can be used to deliver treatment for in vivo treatment of regenerative medicine (84). Mooney discloses (25) the scaffold is suitable for culture of mesenchymal stem cells and keratinocytes for skin.
It would have been obvious to one of ordinary skill to modify the mesenchymal cell culture method of Armani by culturing the mesenchymal cells on a fibrin gel and adding plasmin for gel lysis to release the cells as suggested by Mooney in view of the teachings of Mooney that fibrin gels can be lysed with plasmin to release the cultured cells (27) (claim 1, (vi)).
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal cells in a fibrin gel and releasing the cells by addition of plasmin in view of the successful growth and release of cells shown by Mooney and the teachings of Mooney that cells naturally release plasmin in order to migrate.
One of ordinary skill would have been motivated to culture mesenchymal cells on a dissolvable scaffold and dissolving the fibrin gel to release the mesenchymal cells in view of the teachings of Mooney that the scaffold containing the cells can be used in regenerative medicine (85).

B.	second issue (addition of specific growth factors isolated from fetal hair follicles):
Naughton discloses [0030] compositions and methods for promoting hair growth. Naughton discloses [0030] a composition of conditioned media made from a three dimensional tissue cell culture promotes hair growth. Naughton discloses [0030] unlike topical treatments with conditioned medium, which result in some changes to skin morphology, subcutaneous or intradermal administration of such conditioned medium appears to induce development of hair follicles and promote hair growth. Naughton discloses [0030] the factors may mimic inductive signals from dermal papillar cells present during fetal development such that competent adult epidermal stem cells may respond to the factors by forming new follicles.
Naughton discloses [0117] the conditioned media can be used directly or processed to concentrate the factors [0117] by precipitation [0118], filtration by hollow fiber filter, filter disks, filter probes [0119] and chromatography [0120](the claimed “specific growth factors isolated from fetal hair follicles ;” claim 1 (v)).
The addition of conditioned media containing growth factors obtained from fetal hair follicles is considered to be an obvious variation of the claimed “isolated factors (claim 1 (v))” because the "conditioned media" is characterized by a fingerprint or repertoire of cell-produced factors present in the media” (Naughton, [0033)).
It would have been obvious to one of ordinary skill to modify the Armani and Mooney culture method of mesenchymal stems and scalp skin cells by adding the specific growth factors isolated from fetal hair follicles as suggested by Naughton in view of the teachings of Naughton that subcutaneous or intradermal administration of such conditioned medium induces development of hair follicles and promote hair growth (claim 1 (v)).
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal cells and scalp cells in a fibrin gel comprising isolated fetal hair follicle growth factors in view of the teachings of Naughton that the factors induce development of hair follicles and promote hair growth.
One of ordinary skill would have been motivated to induce development of hair follicles in view of the teachings of Naughton that there is a need for promoting the growth of hair for cosmetic purposes (Abstract).

C.	Third issue (specific fetal hair follicle derived growth factors): 
Armani, Mooney and Naughton differ from the claims in that the documents fail to disclose the addition of growth factors extracted from fetal hair follicles which are HGF, VEGF, FGF- 7, EGF, SCF, TGF18, TNFalpha, ANGPT1, bFGF, and VEGF-A as recited in claim 1(v). However, Wang, Schneider and Fisher cure the deficiency.
Wang discloses hair follicles produce HGF, VEGF, EGF, TGFB1 (page 104, right column third paragraph) and FGF-7 (page 107, left column, second full paragraph).
Schneider discloses hair follicles produce SCF (page 139, right column, bottom paragraph), TNF-alpha (page 137, left column, top paragraph) and FGF2 (bFGF) (page 133, right column, second paragraph).
Fisher discloses (Summary Answer) hair follicles produce angiopoietin-1 (ANGPT1) and VEGF-A.
Wang, Schneider and Fisher taken together disclose that hair follicles secrete/express the growth factors HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A.
It would have been obvious to one of ordinary skill to modify the Armani/Mooney/Naughton (collectively “Armani”) culture method by adding extracts from fetal hair follicles in view of the teachings of Wang, Schneider and Fisher that extracts from fetal hair follicle cells would include HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development.
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal and skin cells on a fibrin gel to which growth factors extracted from fetal hair follicles had been added in view of the teachings of Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth.
One of ordinary skill would have been motivated to add extracted growth factors to a culture of mesenchymal and skin cells to produce hair follicles in view of the teachings of Wang that the molecules produced which regulate hair follicle cyclical growth because hair exerts a wide variety of functions including social interactions (Wang, page 104, left column, second paragraph).

2.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armani, Mooney, Naughton, Wang, Schneider and Fisher as applied to claims 1, 3, 4, 7 above and further in view of Dale et al (“Biochemical examination of fetal skin biopsy specimens obtained by fetoscopy: Use of the method for analysis of keratins and filaggrein,” PRENATAL DIAGNOSIS, VOL. 6,374 (1986) (Dale) and Wang et al (“Progress in Relevant Growth Factors Promoting the Growth of Hair Follicle,” American Journal of Animal and Veterinary Sciences 7 (2): 104-111, 2012) (Wang).

The teachings of Armani, Mooney, Naughton Wang, Schneider, Fisher (collectively “Armani’) above are incorporated herein in their entirety.
Armani, from above, discloses [0051] the use of highly concentrated antibiotics and antimycotics, which would meet the claim element of “controlling the biosafety of fetal hair follicles extract of step b to obtain the fetal hair follicle growth factors” (claim 8, part (c)). 
Armani differs from the claims in that the documents fail to disclose extraction of hair follicles from fetal tissue at 18-20 weeks of the gestational period (first issue) or adding the extracted growth factors to a culture of mesenchymal and skin cells (second issue). However, Dale and Wang cure the deficiency.
 
Dale discloses (Abstract) obtaining fetal skin biopsies from normal fetuses and a fetus at risk for lamellar ichthyosis. Dale discloses (Abstract) the fetal epidermis was at 20 weeks gestation.

Claim interpretation: Claim 2 (depends from claim 8) recites the preparation of autologous primary hair follicles from tissue obtained from the donor after medical pregnancy termination in the gestational period of 18 to 20 weeks. Claim 2 is a product by process claim and as such the product (the primary hair follicles) is examined. Dale teaches obtaining fetal skin biopsies from normal fetuses and a fetus at risk for lamellar ichthyosis at 20 weeks gestational age and therefore meets the claim element of obtaining primary fetal hair follicles.

Dale discloses extraction of the hair follicles from the dermis (page 40, top paragraph) (the claimed “extraction of fetal hair follicles;” claim 2).  Dale discloses (Abstract) the epidermis or hairs with attached follicular cells were dissected from the remaining skin (the claimed “separating the fetal hair follicles in gestation term;” claim 8 (a)).   Dale discloses (Abstract) the extracted fetal hair follicles were analyzed by gel analysis and the proteins extracted and separated by SDS gel electrophoresis (the claimed “extracting fetal hair follicle growth factors;” claim 8 (b)).
Wang discloses (page 104, left column, bottom paragraph) hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth. Wang discloses (Abstract) hair follicle development takes place during fetal skin development and that hair follicle growth is promoted by growth factors.

A. First issue (extraction of fetal hair follicles):
It would have been obvious to one of ordinary skill to modify the culture method of Armani by using extracted fetal hair follicles for production of growth factors as suggested by Dale in view of the teachings of Dale that growth factors from fetal tissue gestational aged at between 18-20 weeks fetal hair samples produced proteins (growth factors) which could be isolated and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth during fetal skin development.
One of ordinary skill would have had a reasonable expectation of success in extracting the proteins from fetal tissue gestational aged at between 18-20 weeks in view of the teachings of Dale that growth factors from fetal tissue gestational aged at between 18-20 weeks fetal hair samples were extracted and successfully analyzed.
One of ordinary skill would have been motivated to obtain fetal tissue samples gestational aged at between 18-20 weeks in order to analyze the growth factors for indications of protein disorders as suggested by Dale (page 43, top paragraph).

B. Second issue (addition of growth factors isolated from fetal hair follicles):
It would have been obvious to one of ordinary skill to modify the culture method of Armani by adding growth factors extracted from fetal hair follicles to the fibrin gel at step (v)(claim 1) in view of the teachings of Dale that growth factors from fetal tissue gestational aged at between 18-20 weeks produced proteins (growth factors) which could be isolated and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development (the claimed “wherein the fetal hair follicle growth factors added to the fibrin gel at step (v) of the said method,” claim 8, first part). Dale discloses claim 8, steps a through c as discussed, above.
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal and skin cells on a fibrin gel to which growth factors extracted from fetal hair follicles had been added in view of the teachings of Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth.
One of ordinary skill would have been motivated to add extracted growth factors to a culture of mesenchymal and skin cells to produce hair follicles in view of the teachings of Wang that hair exerts a wide variety of functions including social interactions (Wang, page 104, left column, second paragraph).

3.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Armani, Mooney and Naughton as applied to claims 1, 3, 4, 7 above and further in view of Wang (from above), Schneider et al (“The Hair Follicle as a Dynamic Miniorgan,” Current Biology 19, R132—R142, February 10, 2009) (Schneider), Fisher et al (“Vascular endothelial growth factor and angiopoietin production by primate follicles
during culture is a function of growth rate, gonadotrophin exposure and oxygen milieu,” Human Reproduction, Vol.28, No.12 pp. 3263-3270, 2013) (Fischer), Weterings et al (“PROTEIN BIOSYNTHESIS IN CULTURED HUMAN HAIR FOLLICLE CELLS,” Molec. Biol. Rep. 6, 153-158 (1980) (Weterings), Feo et al (US 2017/0340771) (Feo) and Aoi et al (“Clinically applicable transplantation procedure of dermal papilla cells for hair follicle regeneration,” J Tissue Eng Regen Med 2012;6:85 — 95) (Aoi). The teachings of Armani, Mooney, Naughton above are incorporated herein in their entirety (collectively “Armani”).

From above, regarding claim 5, Armani discloses the 2D culture of DP cells (the claimed “mesenchymal cells”) in a composition which can comprise [0055] dispase, any type of collagenase [0055] (the claimed “collagenase type IV”), FBS [0060], PBS (phosphate buffered saline)[0086]( the claimed “phosphate buffered saline” (claim 5) and the claimed “saline” (claim 5), DMEM [0093] (claim 5) and can comprise trypsin - EDTA [0094] (claim 5) and antibiotics [0051].
From above, regarding claim 6, Armani discloses [0097] the 3D culture media can comprise Dulbecco’s modified Eagle medium (DMEM)(claim 6).

Armani differs from the claims in that the documents fail to disclose addition of gentamycin in the 2D culture of mesenchymal stem cells (first issue), addition of fetal hair follicle derived growth factors (second issue), addition of epsilon aminocaproic acid, human fibrinogen and human thrombin (third issue )or the sandwich method (fourth issue). However, Weterings, Wang, Schneider, Fisher, Feo, Aoi cure the deficiencies.

A. first issue (gentamycin):
Weterings discloses culture of human hair follicle cells in media comprising gentamycin (page 1564, left column, first full paragraph). It would have been obvious to one of ordinary skill to substitute gentamycin for the antibiotics of Armani as routine optimization, a skill within the purview of one of ordinary skill in the art (claim 5 gentamycin).

B. second issue (addition of fetal hair follicle derived growth factors)
 Armani differs from the claims in that the documents fail to disclose the addition of growth factors extracted from fetal hair follicles which are HGF, VEGF, FGF- 7, EGF, SCF, TGF18, TNFalpha, ANGPT1, bFGF, and VEGF-A  from fetal hair follicles as recited in claim 6.  However, Wang, Schneider and Fisher cure the deficiency.


Wang discloses hair follicles produce HGF, VEGF, EGF, TGFB1 (page 104, right column third paragraph) and FGF-7 (page 107, left column, second full paragraph).
Schneider discloses hair follicles produce SCF (page 139, right column, bottom paragraph), TNF-alpha (page 137, left column, top paragraph) and FGF2 (bFGF) (page 133, right column, second paragraph).
Fisher discloses (Summary Answer) hair follicles produce angiopoietin-1 (ANGPT1) and VEGF-A.
Wang, Schneider and Fisher taken together disclose that hair follicles secrete/express the growth factors HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A.
It would have been obvious to one of ordinary skill to modify the Armani culture method by adding extracts from hair follicles in view of the teachings of Wang, Schneider and Fisher that extracts from fetal hair follicle cells would include HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development.
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal and skin cells on a fibrin gel to which growth factors extracted from fetal hair follicles had been added in view of the teachings of Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth.
One of ordinary skill would have been motivated to add extracted growth factors to a culture of mesenchymal and skin cells to produce hair follicles in view of the teachings of Wang that the molecules produced which regulate hair follicle cyclical growth because hair exerts a wide variety of functions including social interactions (Wang, page 104, left column, second paragraph).

C. third issue (addition of epsilon aminocaproic acid, human fibrinogen and human thrombin)
Armani differs from the claims in that the documents fail to disclose the addition of epsilon aminocaproic acid, human fibrinogen and human thrombin to the culture media of mesenchymal stem cells and scalp cells. However, Feo cures the deficiency.
Feo discloses [0057] a process for preparing a fibrin gel. Feo discloses fibrinogen is combined with thrombin to form the gel [0057] and that the polymerization of the fibrinogen into the gel is done in the presence of epsilon aminocaproic acid to inhibit fibrinolysis of the gel [0067]. Feo discloses the polymerization can take place in PBS [0119].
It would have been obvious to one of ordinary skill to modify the Armani method of preparation of autologous primary hair follicles by including epsilon aminocaproic acid, human fibrinogen and human thrombin in the culture media to form the fibrin gel as suggested by Feo in view of the teachings of Feo that human fibrinogen and human thrombin will form a gel and that epsilon aminocaproic acid inhibits fibrinolysis. One of ordinary skill would recognize that if the culture media also contained the fetal hair follicle growth factors at the time of gel formation, the growth factors would be present throughout the fibrin gel.
One of ordinary skill would have had a reasonable expectation of success in including epsilon aminocaproic acid, human fibrinogen and human thrombin in the culture media to form a fibrin gel in view of the teachings of Feo that polymerization can take place in PBS [0119].
One of ordinary skill would have been motivated to polymerize the gel in the presence of the growth factors in culture media to ensure optimal exposure of the cells to the growth factors.

D. fourth issue (the sandwich method)
Armani differs from the claims in that the documents fail to disclose the sandwich method cell culture. However, Aoi cures the deficiency.
Aoi discloses (Abstract) dermal papilla cells (DPCs) (the claimed mesenchymal cells) interact with epithelial stem cells (the claimed scalp skin cells) and induce hair folliculogenesis. Aoi discloses (page 88, figure 2 D) the DPcells (mesenchymal cells) were sandwiched on top of the epithelial cells (the claimed scalp cells). Aoi discloses (Abstract) direct contact of epithelial cells and dermal cells (the sandwich) are critical for hair regeneration in cell based therapies.
It would have been obvious to one of ordinary skill to modify the Armani culture method by culturing (“seeding”) the mesenchymal cells on the scalp cells in a sandwich method as suggested by Aoi in view of the teachings of Aoi that direct contact of epithelial cells and dermal cells is critical for hair regeneration in cell based therapies.
One of ordinary skill would have had a reasonable expectation of success in culturing hair follicles in the sandwich method in view of the teachings of Aoi disclosing successful growth.
One of ordinary skill would have been motivated to use the sandwich culture method in the AM culture method in order to obtain hair follicles for future use in transplantation.

Response to Arguments
Applicant arguments, filed 09/22/2022, have been considered but not found persuasive.

1.	Applicant comments regarding the grammar/claim interpretation are acknowledged (pages 1-7).  Applicant reviews the teachings of the prior art at pages 7-9.

2.	Applicant argues (page 9, bottom paragraph)
Armani et al. discloses a method of generating a hair follicle in or on the scalp of a mammal. The invention relates to a method of generating a hair follicle in or on the scalp of a mammal, comprising administering a composition comprising epidermal matrix cells, dermal papilla cells, dermal sheath cells and outer root sheath cells to the scalp. The present invention describes a straightforward, efficient and high output method for the isolation of the hair follicle cells, optionally from a single bai follicle. The cell types are readily expanded in vitro, then administered to the scalp of a patient. In contrast, our invention relates to a method for the preparation of human primary hair follicles in 3D cultures: (57) ABSTRACT The present invention relates to a method for the preparation of human primary hair follicles in 3D cultures, including the isolation of primary fetal follicles; isolation of the patient's hair follicle cells; isolation of skin cells of the patient's scalp; extraction of growth factors from fetal follicle cells; the fibrin gel creation that contains growth factors of fetal follicles; sandwich cultivation of patient's hair follicle cells and skin of the patient's scalp on or into fibrin gel that contains growth factors of fetal follicles; separation from fibrin gel the patient’s primary hair follicles, which can be used to treat baldness as an autologous graft. 

We have not found in Mooney anything about plasmin. Mooney talks about creating scaffolds that CONTAIN CELLS, but we GROW PRIMARY HAIR FOLLICLES in vitro, and OFFER THEM FOR TRANSPLANTATION TO BALD PEOPLE. ONCE AGAIN —- we DO NOT USE ANY CONSTRUCTIONS FOR THE TREATMENT OF BALDING, BUT WE GROW NEW AUTOLOGICAL PRIMARY FOLLICLES ON FIBRIN GEL WITH FETAL GROWTH FACTORS. WE RELEASE PRIMARY FOLLICLES FROM THE GEL BY LYSIS OF THE FIBRIN GEL ON WHICH THEY GROWED ON; WE USE EXOGENOUS PLAZMIN, AND NOT THE ONE THAT CELLS PRODUCE.   

In reply and contrary to the arguments, Mooney discloses (15) scaffold compositions comprising cells (15) cells mediate degradation of the scaffold matrix, i.e., the scaffold composition is enzymatically digested by a composition elicited by a resident cell, and the egress of the cell is dependent upon the rate of enzymatic digestion of the scaffold. Mooney discloses the scaffold can be fibrin (16) and that the scaffold composition can be digested with plasmin (27).  No claim claims exogenous plasmin as is argued.  The fibrin scaffold of Mooney is a 3-D composition. Contrary to the arguments, Mooney therefore discloses in vitro growth of hair follicles. 

3.	Applicant argues (page 10, bottom paragraph) 
It is submitted that Mooney teaches Fibrin as an adhesion molecule (please see, column 3 lines 11-15), and also as component of scaffold composition (please see, column 4 lines 25-27). Mooney further discloses carrier systems for tissue regeneration in column 23, which links types of growth factor with suitable polymeric carriers required for the type of tissue regeneration. The table shows Fibrin polymeric carrier is provided with VEGF, bFGF and PDGF is used for tissue regeneration of blood vessels and ligament, whereas for Dermis tissue regeneration, the polymeric carrier used are gelatin, PVA sponge, CMC gel, Polyoxamer, PEO gel and Chitosan, whereas the growth factors are EGF, PDGF, TGFB and bFGF. Mooney does not disclose providing HGF, VEGF, FGF - 7, SCF, TNFC, ANGPT1 and VEGF - A for tissue regeneration of dermis or hair follicle.

In reply and contrary to the arguments, Applicant is arguing the references individually and not the combination as written. Wang, Schneider and Fisher, not Mooney are cited for teaching addition of the claimed growth factors. 
Wang discloses hair follicles produce HGF, VEGF, EGF, TGFB1 (page 104, right column third paragraph) and FGF-7 (page 107, left column, second full paragraph).
Schneider discloses hair follicles produce SCF (page 139, right column, bottom paragraph), TNF-alpha (page 137, left column, top paragraph) and FGF2 (bFGF) (page 133, right column, second paragraph).
Fisher discloses (Summary Answer) hair follicles produce angiopoietin-1 (ANGPT1) and VEGF-A.
Wang, Schneider and Fisher taken together disclose that hair follicles secrete/express the growth factors HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A. 
It would have been obvious to one of ordinary skill to modify the Armani/Mooney/Naughton (collectively “Armani”) culture method by adding extracts from hair follicles in view of the teachings of Wang, Schneider and Fisher that extracts from fetal hair follicle cells would include HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development.
One of ordinary skill would have had a reasonable expectation of success in culturing mesenchymal and skin cells on a fibrin gel to which growth factors extracted from fetal hair follicles had been added in view of the teachings of Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth.
One of ordinary skill would have been motivated to add extracted growth factors to a culture of mesenchymal and skin cells to produce hair follicles in view of the teachings of Wang that the molecules produced which regulate hair follicle cyclical growth because hair exerts a wide variety of functions including social interactions (Wang, page 104, left column, second paragraph).

4.	Applicant argues (page 11, first full paragraph)
Further, Naughton discloses a 3D degradable scaffold made of different polymeric material which includes a laundry list of natural and synthetic polymers among which fibrin has also been disclosed (Please see para [0050]). However, in para [0167] Naughton discloses that “Cells were cultured on collagen coated microporous membranes for 10 days after seeding at high cell density”. Further, in the list of growth factors, Naughton does not disclose FGF - 7, SCF, TNFC, ANGPT1, bFGF, and VEGF - A.

No incentives have been provided in Naughton’s to particularly providing the growth factors FGF - 7, SCF, TNFC, ANGPT1, bFGF, and VEGF — A with the growth factors taught in the prior art document. Claim 1 of the present invention has been amended to recite the growth factors as recited in claim 6. Naughton although teaches fibrin as scaffold medium for the development of hair follicle but does not teach comprising the growth factors FGF - 7, SCF, TNFC, ANGPT1, bFGF, and VEGF — A.

In reply, Applicants are arguing the references individually and not the combination as written. Mooney, not Naughton, is cited for disclosing the scaffold can be fibrin (16) and that the scaffold composition can be digested with plasmin (27).  
Wang, Schneider and Fisher, not Naughton, are cited for teaching that extracts from fetal hair follicle cells would include HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development. Wang provides the motivation to use the Wang cited growth factors. 

5.	Applicant argues (page 11, bottom paragraph)
It is submitted that Dale et al. discloses a method for biochemical analysis of proteins from fetal skin biopsy samples containing the epidermis or hairs with attached follicular cells. The samples contained keratins typical of fetal epidermis at 20 weeks gestation, which teaches extraction of fetal hair follicles in the gestational period of 18 to 20 weeks.

Dale describes a fetal SKIN biopsy, not a fetal SCALP biopsy. The hair follicles of the skin of the body and the skin of the scalp differ significantly. Hair on the head does not grow in the same way as on other parts of the body. In addition, Dale uses skin biopsies for diagnostic purposes, not for growing hair follicles. Growing hair follicles in the skin of the body does not have any medical sense.


In reply and contrary to the arguments, Dale is cited for disclosing the extracted fetal hair follicles were analyzed by gel analysis and the proteins extracted and separated by SDS gel electrophoresis (the claimed “extracting fetal hair follicle growth factors;” claim 8 (b)). Dale is not cited for “growing hair follicles in the skin of the body” as is argued. 

6.	Applicant argues (page 9, third full paragraph)
It is submitted that none of the cited prior art documents disclose or teach all the growth factors used in case of the present invention for hair follicle tissue regeneration are developed in fibrin gel medium. Mooney et al. has taught list of growth factors and the scaffold medium for the type of tissue regeneration, which does not disclose fibrin as scaffold medium for hair follicle tissue regeneration. Further, although Naughton et al. has taught fibrin in the laundry list of the scaffold medium, but has provided significance of collagen as medium, which is also supported by Mooney et al. So, while selecting a scaffold medium for 3D culture based on the teachings of Mooney et al. and Naughton et al, a person skilled in art will be more intended to use collagen rather than fibrin.

In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. Mooney, not Naughton, is cited for disclosing the scaffold can be fibrin (16) and that the scaffold composition can be digested with plasmin (27).  
Wang, Schneider and Fisher, not Naughton, are cited for teaching that extracts from fetal hair follicle cells would include HGF, VEGF, FGF-7, EGF, SCF, TGF18, TNFa, ANGPT1, bFGF, and VEGF-A and Wang that hair follicles produce a variety of signal transduction molecules (short peptides or small proteins), soluble molecules (cytokines) or cell surface receptors which regulate hair follicle cyclical growth and regulate hair follicle cyclical growth during fetal skin development. Wang provides the motivation to use the Wang cited growth factors. 
Mooney discloses (15) scaffold compositions comprising cells (15) cells mediate degradation of the scaffold matrix, i.e., the scaffold composition is enzymatically digested by a composition elicited by a resident cell, and the egress of the cell is dependent upon the rate of enzymatic digestion of the scaffold. Mooney discloses the scaffold can be fibrin (16) (the claimed “translating the mesenchymal stem cells of hair follicles into a 3D culture based on a fibrin gel;” claim 1 (v)) and that the scaffold composition can be digested with plasmin (27) (the claimed “lysing the fibrin gel with plasmin after formation of primary hair follicles;” claim 1 (vi)). Mooney discloses (27) cells secrete enzymes that degrade the material of the scaffold, thereby controlling the rate at which cells exit the scaffold. Mooney discloses (27) migrating cells typically secrete collagenases and plasmin to degrade their matrix and allow cell movement. Mooney discloses the cells can be isolated from the scaffold (15) and purified by FACS (15) (the claimed “purifying the primary hair cell follicles;” claim 1 (vii).
 Mooney discloses (85) cells are seeded ex vivo into the scaffold with autologous or allogeneic cells. Mooney discloses (86) the scaffold can include cell growth inductive factors such as HGF and FGF2. Mooney discloses (84) the scaffolds can be used to deliver treatment for in vivo treatment of regenerative medicine (84). Mooney discloses (25) the scaffold is suitable for culture of mesenchymal stem cells and keratinocytes for skin.
One of ordinary skill would have been motivated to culture mesenchymal cells on a dissolvable scaffold and dissolving the fibrin gel to release the mesenchymal cells in view of the teachings of Mooney that the scaffold containing the cells can be used in regenerative medicine (85), contrary to arguments regarding Naughton and the use of collagen. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632